              Case 18-09108-RLM-11                      Doc 1       Filed 12/05/18          EOD 12/05/18 15:11:06                  Pg 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                USA Gymnastics

2.   All other names debtor
     used in the last 8 years
                                  DBA USA Gymnastics Inc.
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  130 E. Washington Street
                                  Suite 700
                                  Indianapolis, IN 46204
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Marion                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://usagym.org/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:     501(c)(3) organization




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              Case 18-09108-RLM-11                          Doc 1     Filed 12/05/18              EOD 12/05/18 15:11:06                       Pg 2 of 12
Debtor    USA Gymnastics                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 18-09108-RLM-11                      Doc 1      Filed 12/05/18             EOD 12/05/18 15:11:06                    Pg 3 of 12
Debtor   USA Gymnastics                                                                          Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                               No
                                               Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors                       50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 18-09108-RLM-11                     Doc 1         Filed 12/05/18            EOD 12/05/18 15:11:06                   Pg 4 of 12
Debtor    USA Gymnastics                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ James Scott Schollenbarger                                           James Scott Shollenbarger
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Financial Officer




18. Signature of attorney    X   /s/ Catherine Steege                                                      Date December 5, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Catherine Steege
                                 Printed name

                                 JENNER & BLOCK LLP
                                 Firm name

                                 353 N. Clark St.
                                 Chicago, IL 60654
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312-222-9350                  Email address      csteege@jenner.com


                                  IL 06183529
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
               Case 18-09108-RLM-11                     Doc 1          Filed 12/05/18            EOD 12/05/18 15:11:06                           Pg 5 of 12

Debtor name USA Gymnastics

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF INDIANA
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                       12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                    claim is
mailing address, including zip             email address of creditor contact          claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


1   Stephen D Penny Jr                     Stephen D Penny Jr                         Severance           Disputed                                                    $339,999.96
    11121 Mirador Lane                                                                Compensation
    Fishers, IN 46037




2   Fidelity Investments 2018              Fidelity Investments 2018                  Vendor                                                                          $236,984.10
    USAG Profit Sharing Contribution
    100 Crosby Parkway
    Covington, KY 41015



3   Plews Shadley Racher & Braun LLP       Plews Shadley Racher & Braun LLP           Vendor                                                                          $200,000.00
    1346 N. Delaware St.                                                              November 2018
    Indianapolis, IN 46204                                                            Legal Invoice -
                                                                                      Estimate




4   American Athletic, Inc                 American Athletic, Inc                     Vendor                                                                           $62,116.24
    200 American Ave
    Jefferson, IA 50129




5   PNC Bank                               PNC Bank                                   Vendor                                                                           $50,000.00
    P.O. Box 828702                                                                   Pcard Balance
    Philadelphia, PA 19182                                                            USAG and S&R -
                                                                                      Estimate



6   National Travel Systems-Corporate      National Travel Systems-Corporate Office   Vendor                                                                           $45,645.03
    Office
    4314 S Loop 289, Suite 300
    Lubbock, TX 79413




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                   Page 1
               Case 18-09108-RLM-11                      Doc 1        Filed 12/05/18       EOD 12/05/18 15:11:06                           Pg 6 of 12


Debtor name USA Gymnastics                                                                             Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                             claim is
mailing address, including zip              email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


7   Wipfli LLP                              Wipfli LLP                          Vendor                                                                            $9,814.30
    12359 Sunrise Valley Drive              Tel: 414-431-9300
    Reston, VA 20191                        Fax: 414-413-9303




8   The Alexander                           The Alexander                       Vendor                                                                            $8,025.49
    333 South Delaware Street               Tel: 317-624-8200
    Indianapolis, IN 46204




9   John Cheng                              John Cheng                          Vendor                                                                            $4,124.00
    137 Danbury Rd. #141                    Tel: 860-355-5703
    New Milford, CT 06776




10 Benchmark Rehabilitation Partners        Benchmark Rehabilitation Partners   Vendor                                                                            $3,937.50
   PO Box 2314                              Tel: 423-238-7217
   Ooltewah, TN 37363                       Fax: 423-238-3473




11 AT&T                                     AT&T                                Vendor                                                                            $3,918.72
   P.O. Box 105414
   Atlanta, GA 30348




12 Sport Graphics, Inc.                     Sport Graphics, Inc.                Vendor                                                                            $3,418.00
   3423 Park Davis Circle                   Tel: 000-899-7000
   Indianapolis, IN 46235




13 BMI                                      BMI                                 Vendor                                                                            $2,842.39
   P.O. Box 630893
   Cincinnati, OH 45263




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            Page 2
               Case 18-09108-RLM-11                      Doc 1     Filed 12/05/18        EOD 12/05/18 15:11:06                           Pg 7 of 12


Debtor name USA Gymnastics                                                                           Case No. (If known)

                                                                   (Continuation Sheet)

Name of creditor and complete                                                 Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                             claim is
mailing address, including zip            email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                         (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                              trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                              loans,                               deduction for value of collateral or setoff to
                                                                              professional                         calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                                                                  Total Claim, if   Deduction        Unsecured claim
                                                                              contracts)
                                                                                                                  partially         for value of
                                                                                                                  secured           collateral or
                                                                                                                                    setoff


14 Tatiana Perskaia                       Tatiana Perskaia                    Vendor                                                                            $2,789.60
   7633 Hamelin Lane
   Gainesville, VA 20155




15 Antonia Markova                        Antonia Markova                     Vendor                                                                            $2,400.00
   3535 Acorn Way Lane
   Spring, TX 77389




16 Daniel Baker                           Daniel Baker                        Vendor                                                                            $2,345.06
   1311 Kelliwood Oaks Drive
   Katy, TX 77450




17 Denison Parking                        Denison Parking                     Vendor                                                                            $2,250.00
   c/o Virginia Ave. Garage
   P.O. Box 1582
   Indianapolis, IN 46206



18 Ivan Yordanov Ivanov                   Ivan Yordanov Ivanov                Vendor                                                                            $2,239.57
   700 Cobia Drive
   Katy, TX 77494




19 Elite Sportswear, L.P.                 Elite Sportswear, L.P.              Vendor                                                                            $2,140.13
   6850 Enterprise Dr.
   South Bend, IN 46628




20 Neofunds By Neopost                    Neofunds By Neopost                 Vendor                                                                            $2,000.00
   P.O. Box 6813                          Tel: 800-636-7678
   Carol Stream, IL 60197




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            Page 3
               Case 18-09108-RLM-11                     Doc 1         Filed 12/05/18        EOD 12/05/18 15:11:06                           Pg 8 of 12


Debtor name USA Gymnastics                                                                              Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                    Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                                claim is
mailing address, including zip            email address of creditor contact      claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                            (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                 trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                 loans,                               deduction for value of collateral or setoff to
                                                                                 professional                         calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                                                     Total Claim, if   Deduction        Unsecured claim
                                                                                 contracts)
                                                                                                                     partially         for value of
                                                                                                                     secured           collateral or
                                                                                                                                       setoff


21 Dodson Group Inc                       Dodson Group Inc                       Vendor                                                                            $1,960.74
   P.O. Box 393                           Tel: 800-755-7283
   Bownsburg, IN 46112




22 Carey International, Inc.              Carey International, Inc.              Vendor                                                                            $1,900.94
   7445 New Technology Way
   Frederick, MD 21703




23 Chainey Umphrey                        Chainey Umphrey                        Vendor                                                                            $1,830.00
   1415 Melwood Dr
   San Joe, CA 95054




24 Mary Lou Ackman                        Mary Lou Ackman                        Vendor                                                                            $1,197.29
   1939 Butler Dr
   Bartlett, IL 60103




25 Heather M. Forbes                      Heather M. Forbes                      Vendor                                                                            $1,060.00
   1170 White Chapel
   Algonguin, IL 60102




26 Armine Barutyan-Fong                   Armine Barutyan-Fong                   Vendor                                                                            $1,019.04
   1409 NW Northridge
   Blue Springs, MO 64015




27 Champion Rx                            Champion Rx                            Vendor                                                                                $887.67
   5481 Commercial Dr., Suite C           Tel: 855-699-2221
   Huntington Beach, CA 92649




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                               Page 4
              Case 18-09108-RLM-11                   Doc 1        Filed 12/05/18        EOD 12/05/18 15:11:06                           Pg 9 of 12


Debtor name USA Gymnastics                                                                          Case No. (If known)

                                                                  (Continuation Sheet)

Name of creditor and complete                                                Nature of the       Indicate if      Amount of unsecured claim
                                        Name, telephone number, and                              claim is
mailing address, including zip          email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                        (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                             trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                             loans,                               deduction for value of collateral or setoff to
                                                                             professional                         calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                                                                 Total Claim, if   Deduction        Unsecured claim
                                                                             contracts)
                                                                                                                 partially         for value of
                                                                                                                 secured           collateral or
                                                                                                                                   setoff


28 Terin Humphrey                       Terin Humphrey                       Vendor                                                                                $840.40
   114 SE 2nd Street
   Blue Springs, MO 64014




29 Aflac                                Aflac                                Vendor                                                                                $715.20
   1932 Wynnton Road                    Tel: 888-992-3522
   Columbus, GA 31999




30 Staples Business Credit              Staples Business Credit              Vendor                                                                                $710.39
   P.O. Box 105638                      Tel: 800-693-8080
   Atlanta, GA 30348




 Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 5
Case 18-09108-RLM-11         Doc 1     Filed 12/05/18     EOD 12/05/18 15:11:06         Pg 10 of 12



      RESOLUTIONS OF THE BOARD OF DIRECTORS OF USA GYMNASTICS

                                        December 4, 2018

        WHEREAS, the undersigned, representing each of the directors of the Board of Directors
(the “Board”) of USA Gymnastics (“USAG”), a 501(c)(3), not-for-profit organization, hereby
adopt the following resolutions by written consent conducted via email;

        WHEREAS, the Board of USAG, having considered the financial and operational
conditions and strategic alternatives of USAG, and having reviewed, considered and received the
recommendation of senior management to USAG and the advice of USAG’s professionals and
advisors with respect to the options available to USAG, including, without limitation, a filing under
chapter 11 of the United States Code (the “Bankruptcy Code”), has determined that it is desirable
and in the best interests of USAG, its creditors and employees and other interested parties that a
petition be filed by USAG, seeking relief under the provisions of chapter 11 of the Bankruptcy
Code;

       NOW THEREFORE, BE IT

       RESOLVED, that USAG be, and hereby is, authorized and empowered to file a petition
seeking relief under the provisions of chapter 11 of the Bankruptcy Code, in the United Bankruptcy
Court for the Southern District of Indiana:

         RESOLVED, that members of the Board, USAG’s officers, and any other person
designated and so authorized to act by a director or officer of USAG (each an “Authorized
Person” and, collectively, the “Authorized Persons”) hereby are, and each of them is, authorized
and empowered to: (i) execute, verify and file on behalf of USAG all documents necessary or
appropriate in connection with the filing of USAG’s chapter 11 petition, and any chapter 11 plan
that the members of the Board deem to be in USAG’s best interest, including, without limitation,
all petitions, affidavits, declarations, schedules, statements of financial affairs, lists, motions,
applications, pleadings, and other papers or documents in connection with such chapter 11 petition
and plan; (ii) cause USAG to borrow funds from any such parties as they deem appropriate (a DIP
facility) as reasonably necessary for the continuing conduct of the affairs of USAG and grant
security interests in and liens upon all or substantially all of USAG’s assets as may be deemed
necessary in connection with such borrowings; (iii) take and perform any and all actions deemed
necessary and proper to obtain such relief as authorized herein and in connection with USAG’s
chapter 11 case; (iv) appear as necessary at all bankruptcy proceedings on behalf of USAG; and
(v) pay all such expenses where necessary or appropriate in order to carry out fully the intent and
accomplish the purposes of the resolutions adopted herein;

       RESOLVED, that the law firm of Jenner & Block LLP, be and hereby is employed as
general bankruptcy counsel for USAG in USAG’s chapter 11 case, subject to approval by the
Bankruptcy Court;

       RESOLVED, that the Authorized Persons be, and hereby are, authorized and empowered
to employ and retain all assistance by legal counsel, accountants, financial advisors, restructuring
Case 18-09108-RLM-11          Doc 1    Filed 12/05/18      EOD 12/05/18 15:11:06         Pg 11 of 12



advisors, investment bankers, public relations professionals and other professionals, subject to
approval by the Bankruptcy Court, and to perform any and all further acts and deeds the
Authorized Persons deem necessary, proper, or desirable in furtherance thereof with a view
to the successful prosecution of USAG’s chapter 11 case;

       RESOLVED, that the Authorized Persons be and are hereby authorized and empowered to
amend, supplement or otherwise modify from time to time the terms of any petitions, affidavits,
declarations, schedules, statements of financial affairs, lists, motions, applications, pleadings, and
other papers or documents executed in conjunction with any of the forgoing resolutions;

        RESOLVED, that the acts, actions and transactions taken by the officers or the Board or
any other Authorized Person taken prior to the date of the foregoing resolutions adopted herein
and within the authority conferred, are hereby ratified, confirmed, and approved in all respects
as the act and deed of USAG.

       IN WITNESS WHEREOF, the undersigned have electronically executed this written
consent as of the date first above written.

DIRECTORS OF THE BOARD OF USA GYMNASTICS


/s/ Kathryn Carson                                    /s/ Steven Legendre
Kathryn Carson, Chair                                 Steven Legendre


/s/ David C. Rudd                                     /s/ Dylan Mauer
David C. Rudd, Vice Chair                             Dylan Mauer


/s/ Stefanie Korepin                                  /s/ Staci Slaughter
Stefanie Korepin, Treasurer                           Staci Slaughter


/s/ Lois Bingham                                      /s/ Justin Spring
Lois Bingham                                          Justin Spring


/s/ Kittia Carpenter                                  /s/ Julie Springwater
Kittia Carpenter                                      Julie Springwater


/s/ Ivana Hong                                        /s/ Kimberly Till
Ivana Hong                                            Kimberly Till


/s/ Brent Lang                                        /s/ Kevin White
Brent Lang                                            Kevin White

                                                  2
           Case 18-09108-RLM-11                             Doc 1      Filed 12/05/18         EOD 12/05/18 15:11:06             Pg 12 of 12




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      USA Gymnastics                                                                                   Case No.
                                                                                  Debtor(s)                  Chapter       11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Financial Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       12/5/2018                                                 /s/ James Scott Shollenbarger
                                                                       James Scott Shollenbarger/Chief Financial Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
